                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Richard A Foster
       Leanne M. Foster                                                           CHAPTER 13
                                      Debtors

Freedom Mortgage Corporation
                                      Movant
                      v.                                                      NO. 18-23502 JAD
Richard A Foster
Leanne M. Foster

                                      Respondents
                      and                                                     Related Doc: 133
Ronda J. Winnecour, Esquire
                               Additional Respondent


                                WITHDRAWAL OF CERTIFICATION
                                      OF NO OBJECTION

   Kindly withdraw the Certificate of No Objection of Freedom Mortgage Corporation, which was filed
with the Court on or about January 4, 2021December 30, 2020 (Document No. 133).


                                                    Respectfully submitted,

                                                    /s/ Brian C. Nicholas, Esq.
                                                    Brian C. Nicholas, Esquire
                                                    Attorney ID No. 317240
                                                    KML Law Group, P.C.
                                                    BNY Mellon Independence Center
                                                    701 Market Street, Suite 5000
                                                    Philadelphia, PA 19106
                                                    215-627-1322
                                                    bnicholas@kmllawgroup.com

January 4, 2021
